UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIESPURSUANT TO SECTION 12(b) OR 12(g) OFTHE SECURITIES EXCHANGE ACT OF 1934 GREEKTOWN SUPERHOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 27-2216916 (I.R.S. employeridentification no.) 555 East LafayetteDetroit, Michigan 48226 (Address of principal executive offices and zip code) (313) 223-2999 (Registrants telephone number, including area code) with copies to: Allan S. BrilliantRichard A. GoldbergDechert LLP1095 Avenue of the AmericasNew York, New York 10036Telephone: (212) 698-3500Facsimile: (212) 698-3599 Martin C. GlassGoodwin Procter LLPThe New York Times Building620 Eighth AvenueNew York, New York 10018Telephone: (212) 813-8300Facsimile: (212) 355-3333 Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act:
